Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Amendments
           Applicant's response and amendments, filed March 3, 2021, is acknowledged.  Applicant has amended claim 1 and cancelled claims 4 and 10-11.
Claims 1-3 and 5-9 are currently under examination and the subject matter of the present Office Action.

Response to Arguments (Drawings)
The prior objection to the Specification for citing figures not provided with the submitted Application is withdrawn in light of Applicant’s submission of the relevant figures, which the Examiner finds persuasive.  

Response to Arguments (112(b))
 The prior rejection of claim(s) 1-9 under 35 U.S.C. 112(b) as being indefinite for failing to specify the types of oocytes that are in a “fertile state” as opposed to the types of oocytes that are in an infertile state is withdrawn in light of Applicant’s amendment clarifying that an oocyte in a fertile state is a “mature ovum”. 

Response to Arguments (102 and 103)
The prior rejections of claim(s) 10-11 under 35 U.S.C. 102 and 103, respectively, are withdrawn in view of Applicant’s cancelling of said claims, making the rejections moot.

Response to Arguments (102)
The prior rejections of claim(s) 1-2 and 5-8 under 35 U.S.C. 102 as being anticipated by  Wakayama’2007 (Stem Cells, "Efficient Establishment of Mouse Embryonic Stem Cell Lines from Single Blastomeres and Polar Bodies", April 2007; 25(4): 986-93) is withdrawn in view of Applicant’s amendment to the independent claim specifying that the second egg cell receiving a polar body is a mature ovum, which Wakayama’2007 does not teach, and therefore Examiner finds persuasive.

Response to Arguments (103)
The prior rejections of claim(s) 3 under 35 U.S.C. 103 as being unpatentable over Wakayama’2007 (Stem Cells, "Efficient Establishment of Mouse Embryonic Stem Cell Lines from Single Blastomeres and Polar Bodies", April 2007; 25(4): 986-93) in view of Human Fertilization and Embryology Authority (HFEA) ("Review of the Safety and Efficacy of Polar Body Transfer to Avoid Mitochondrial Disease"; October 2014) is withdrawn in view of Applicant’s amendment to the 
The prior rejections of claim(s) 9 under 35 U.S.C. 103 as being unpatentable over Wakayama’2007 (Stem Cells, "Efficient Establishment of Mouse Embryonic Stem Cell Lines from Single Blastomeres and Polar Bodies", April 2007; 25(4): 986-93) in view Wakayama’2000 (U.S. Patent No. 6,143,564; 2000) is withdrawn in view of Applicant’s amendment to the independent claim specifying that the second egg cell receiving a polar body is a mature ovum, which neither Wakayama’2007 nor Wakayama’2000 teach, and therefore Examiner finds persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1-2 and 5-8 s/are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al. ("The First Polar Body Can Be Used for the Production of Normal Offspring in Mice", 1998, Biology of Reproduction 59, p. 100-104), hereinafter Wakayama’1998, in view of Wakayama et al. (Stem Cells, "Efficient Establishment of Mouse Embryonic Stem Cell Lines from Single Blastomeres and Polar Bodies", April 2007; 25(4): 986-93), hereinafter Wakayama’2007.
Regarding claim 1, Wakayama’1998 teaches a method comprising:
removing a polar body from a first egg cell;
injecting that polar body into a second, enucleated egg cell; and
wherein the first and second egg cell are not the same;
and cultivating the second egg cell (p. 101, col 1-2, Transfer of First Polar Body Chromosomes into Enucleated Oocytes and Subsequent Sperm Injection - Oocyte Examination and Embryo Transfer).
Wakayama’1998 teaches that the second egg cell is a “mature oocyte” (i.e., “mature egg”) that was procured by inducing ovulation in mice, causing the release of the mature oocyte from the oviduct, and then obtaining this mature oocytes and enucleating it (p. 100, col 2, Preparation of Recipient Oocytes - Enucleation of Recipient Oocytes).  While Wakayama’1998 does not teach ipsis verbis that the second egg cell is in a “fertile state”, the Specification teaches that “fertile state” includes an egg cell that a (a) has matured to the ovum state and (b) has not yet been fertilized (Specification, para [0009]).  Because Wakayama’1998 teaches that the second egg cell is a post-ovulation egg cell, or a “mature oocyte” that has been released from the oviduct in lieu of fertilization, Wakayama’1998 reasonably teaches that the second egg cell is a mature ovum that is in a fertile state.
Wakayama’1998 teaches that the second egg cell post-polar body transfer can be cultivated to a 2-cell stage in vitro and then cultivated in vivo (p. 101, col 2, Oocyte Examination and Embryo Transfer until the formation of offspring (p. 102, col 1, last para – col 2, first para).  Because Wakayama1998 teaches that the second cell can be cultivated up to the formation of offspring, Wakayama’1998 necessarily teaches that the second egg cell can be cultivated into the blastocyst stage and beyond.
Wakayama’1998, however, does not teach procuring stem cells from the blastocyst.
Wakayama’2007 teaches a method for producing embryonic stem cells, the method comprising:
removing a polar body from a first egg cell (i.e., an oocyte) (Fig. 1, Experiment 2),
injecting the polar body into a second egg cell (i.e., a second oocyte, which is enucleated) which is a different egg cell from the first egg cell (Fig. 1, Experiment 2),
and cultivating the second egg cell up to the formation of a blastocyst (Fig. 1, Experiment 2).
Wakayama’2007 also teaches that embryonic stem cells can be established from cells of the blastocyst (p. 989, col 2, para 2)
Wakayama does teach that the second egg cell is an “enucleated oocyte” that divides into a blastocyst after injecting a first polar body into it.  Even though the second egg cell is an enucleated oocyte, since enucleated oocytes are capable of dividing into a blastocyst and even a whole organism (e.g., after somatic cell nuclear transfer), an enucleated oocyte necessarily falls within the broadest reasonable interpretation of an egg cell that is in a fertile state.

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of transferring a polar body to a mature egg cell and cultivating it past the blastocyst stage based on Wakayama’1998 such that stem cells were extracted from the blastocyst stage based on Wakayama’2007.  Wakayama’2007 teaches that an egg cell cultivated into a blastocyst post-polar body transfer can have its stem cells extracted from it, and one of ordinary skill in the art would have been motivated to modify the method of transferring a polar body to a mature egg cell and cultivating it past the blastocyst stage based on Wakayama’1998 such that stem cells were extracted from the blastocyst stage based on Wakayama’2007 because doing so would have allowed procurement of stem cells, and Wakayama’2007 demonstrates that an embryo cultivated to the blastocyst stage is a repository for stem cells.
One skilled in the art would have a reasonable expectation of success of modifying the method of transferring a polar body to a mature egg cell and cultivating it past the blastocyst stage based on Wakayama’1998 such that stem cells were extracted from the blastocyst stage based on Wakayama’2007 because Wakayama’2007 teaches that stem cells can be extracted from a blastocyst generated by subjecting an egg to polar body transfer.
Regarding claim 2, Wakayama’1998 teaches two separate egg cells: one from which a polar body is extracted (p. 101, col 1-2, Transfer of First Polar Body Chromosomes into Enucleated Oocytes and Subsequent Sperm Injection) and one in which a polar body in injected (p. 100, col 2, Enucleation of Recipient Oocytes and p. 101, col 1-2, Transfer of First Polar Body Chromosomes into Enucleated Oocytes and Subsequent Sperm Injection), whereby the two cells are extracted from organism(s) and cultured in vitro (Fig. 1, Experiment 2).  While Wakayama’1998 does not teach whether or not these two egg cells were taken from the same or different organisms, since the claim teaches that the two egg cells can be 
Wakayama’2007 also teaches two separate egg cells: one from which a polar body is extracted and one in which a polar body in injected, whereby the two cells are extracted from organism(s) and cultured in vitro (Fig. 1, Experiment 2).  While Wakayama’2007 does not teach whether or not these two egg cells were taken from the same or different organisms, since the claim teaches that the two egg cells can be taken from either the same or different organisms, Wakayama’2007 necessarily reads on the claimed limitation (i.e., “removing the second egg cell from the first individual or from a second individual”), because the second egg cell would necessarily have to be taken from either the same organism as the first egg cell or a different organism (there are only two possible options).  
Regarding claim 5, Wakayama’2007 teaches cultivating the second egg cell up to the formation of a blastocyst and extracting at least one stem cell from the blastocyst (Fig. 1, Experiment 2).
Regarding claim 6, Wakayama’2007 also teaches that stem cells generated from this technique can be differentiated, and that such cells have limited differentiation potential (p. 986, col 2, final paragraph – p. 987 (cont)).  While Wakayama’2007 does not teach ipsis verbis differentiating an ES stem cell generated from Fig. 1, Experiment 2, because Wakayama’2007 teaches that stem cells created using its technique can be differentiated, Wakayama’2007 necessarily anticipates the claimed limitation.
Regarding claims 7-8, Wakayama’1998 teaches “An oocyte with a live first polar body was selected, and its zona pellucida was drilled with a piezo-driven injection pipette.  The plasma membrane of the polar body was broken by sucking it into the pipette. The entire contents of the broken polar body were immediately injected into an enucleated oocyte” (p 101, col 1-2, Transfer of First Polar Body Chromosomes into Enucleated Oocytes and Subsequent Sperm Injection).  Wakayama’1998 has clearly 
Wakayama’2007 also teaches (page 987, column 1; last paragraph) "Briefly, the first polar bodies of F1 or 129/Sv oocytes were drawn into a pipette and then injected into enucleated B6D2F1 oocytes with a Piezo-actuated enucleation/injection pipette (Primetech)." Wakayama’2007 has clearly demonstrated an effective method of using a pipette, with precision, to enucleate an oocyte and inject the same, or another oocyte in order to deliver a polar body. Furthermore, as can be seen from Figure 1 above, the polar body that has been removed is being injected into the ooplasm of an enucleated cell. This "intracytoplasmic" (e.g. ooplasm) injection has been achieved with a Piezo-actuated pipette, as previously taught by Wakayama’2007, and provides precise delivery of the polar body into the cytoplasm of the oocyte.

Response to Arguments 
Applicant argues that Wakayama’2007 is flawed because it does not teach that the second egg cell is a mature egg cell that is in a fertile state (Remarks, p. 6, last para).  In particular, Applicant argues that Wakayama’2007 does not teach that the second egg cell is in a “fertile state” because it does not teach the second egg cell is a mature haploid capable of fertilization by a polar body used as a gamete (Remarks, p. 6, last para – p. 7, first para).
Applicant’s argument has been fully considered but it is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a mature haploid egg”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a first matter, nothing in the claim requires that the “mature ovum which is in a fertile state” be a haploid egg cell.  The claims as read in light of their broadest reasonable interpretation, and a “mature ovum which is in a fertile state” reasonably encompasses more than just haploid egg cells.  For instance, the Specification provides that “fertile state” means, in particular, that the egg cell has matured into the ovum state and has not yet been fertilized, and that the egg cell has possibly ejected its polar bodies (Specification, para [0009]).  The requirement that the mature egg cell which is in a fertile state be a “haploid gamete”, therefore, appears not only to be a feature not recited in the instant claim, but also a feature that has no support in the instant Specification.  The Specification only requires a cell that has matured into the ovum state, that the cell has not been fertilized, and that the polar bodies have been possibly ejected.
Wakayama’2007 teaches an enucleated primary oocyte that has not yet been fertilized prior to polar body transfer.  While it teaches an enucleated oocyte, and not a haploid gamete, it is again noted that neither Applicant’s claim nor Applicant’s disclosure requires such an interpretation.
Wakayama’1998 teaches an enucleated, post-ovulation oocyte that has already been released from the oviducts of mice.  While this oocyte has been enucleated, it is noted that this oocyte encompasses not only the broadest reasonable interpretation of a “mature ovum in a fertile state” as required by the instant claim, but also fulfills the disclosure of a “mature ovum in a fertile state” as laid out in the Specification.  The oocyte of Wakayama’1998 is post-ovulation, meaning that its polar bodies have been ejected.  It is also yet to be fertilized, having been just released from the oviduct.  Finally, since oocytes released from the oviduct are ready to be fertilized by sperm, they are sufficiently “mature” under the broadest reasonable interpretation of the instant claim.  And while this oocyte is enucleated prior to polar body transfer and is not a “haploid egg cell”, Applicant is again reminded that 

35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al. ("The First Polar Body Can Be Used for the Production of Normal Offspring in Mice", 1998, Biology of Reproduction 59, p. 100-104), hereinafter Wakayama’1998, in view of Wakayama et al. (Stem Cells, "Efficient Establishment of Mouse Embryonic Stem Cell Lines from Single Blastomeres and Polar Bodies", April 2007; 25(4): 986-93), hereinafter Wakayama’2007, as applied to claims 1-2 and 5-8 above, in further view of Human Fertilization and Embryology Authority (HFEA) ("Review of the Safety and Efficacy of Polar Body Transfer to Avoid Mitochondrial Disease"; October 2014), hereinafter HFEA.
The teachings of Wakayama’1998 and Wakayama’2007 have been set forth supra.
Regarding claims 3, Wakayama’1998 teaches a method comprising:
removing a polar body from a first egg cell;
injecting that polar body into a second, enucleated egg cell; and
wherein the first and second egg cell are not the same;
and cultivating the second egg cell (p. 101, col 1-2, Transfer of First Polar Body Chromosomes into Enucleated Oocytes and Subsequent Sperm Injection - Oocyte Examination and Embryo Transfer). 
Wakayama’2007 teaches a method for producing embryonic stem cells, the method comprising:
removing a polar body from a first egg cell (i.e., an oocyte) (Fig. 1, Experiment 2),
injecting the polar body into a second egg cell (i.e., a second oocyte, which is enucleated) which is a different egg cell from the first egg cell (Fig. 1, Experiment 2),
and cultivating the second egg cell up to the formation of a blastocyst (Fig. 1, Experiment 2).

HFEA teaches polar body transfer from one patient's (i.e., human) egg into the enucleated donor egg (oocyte) (Fig. 2).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the murine eggs for use in polar body transfer taught by either Wakayama’1998 or Wakayama’2007 with the human eggs taught by HFEA.  HFEA teaches that a polar body taken from a human egg can be transferred to an enucleated human oocyte and cultivated into a blastocyst (upon joining with another cell containing a haploid chromosome), and one of ordinary skill in the art would have been motivated to art to substitute the murine eggs for use in polar body transfer taught by either Wakayama’1998 or Wakayama’2007 with the human eggs taught by HFEA because doing so would have enabled the cultivation of embryonic stem cells having human rather than murine chromosomes.
One skilled in the art would have a reasonable expectation of success of substituting the murine eggs for use in polar body transfer taught by either Wakayama’1998 or Wakayama’2007 with the human eggs taught by HFEA because HFEA teaches that polar body transfer from one egg to another can be done with human oocytes.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al. ("The First Polar Body Can Be Used for the Production of Normal Offspring in Mice", 1998, Biology of Reproduction 59, p. 100-104), hereinafter Wakayama’1998, in view of Wakayama et al. (Stem Cells, "Efficient Establishment of Mouse Embryonic Stem Cell Lines from Single Blastomeres and Polar Bodies", April 2007; 25(4): 986-93), hereinafter Wakayama’2007, as applied to claims 1-2 and 5-8 above, in further view of Wakayama et al. (U.S. Patent No. 6,143,564; 2000), hereinafter Wakayama’2000.
supra.
Regarding claim 9, Wakayama’1998 teaches a method comprising:
removing a polar body from a first egg cell;
injecting that polar body into a second, enucleated egg cell; and
wherein the first and second egg cell are not the same;
and cultivating the second egg cell (p. 101, col 1-2, Transfer of First Polar Body Chromosomes into Enucleated Oocytes and Subsequent Sperm Injection - Oocyte Examination and Embryo Transfer).
Wakayama’2007 teaches a method for producing embryonic stem cells, the method comprising:
removing a polar body from a first egg cell (i.e., an oocyte) (Fig. 1, Experiment 2),
injecting the polar body into a second egg cell (i.e., a second oocyte, which is enucleated) which is a different egg cell from the first egg cell (Fig. 1, Experiment 2),
and cultivating the second egg cell up to the formation of a blastocyst (Fig. 1, Experiment 2).
Wakayama’2000 teaches fertilization of an oocyte using chromosomes from a polar body.  Specifically, Wakayama’2000 teaches that a polar body can be transferred to an enucleated oocyte prior to fertilization by a sperm (col. 4, ln 39-44).  Also, Wakayama’1998, Wakayama’2007, and Wakayama’2000 all teach "piezo electrically-actuated injection pipettes” which are well known in the art. Although no reference explicitly teaches "osmotic lysing" of the polar body in order to separate it from the egg cell, absent evidence to the contrary, a person of ordinary skill in the art could have chosen any one of the art recognized equivalents to perform polar body aspiration/injection, with the expectation of producing similar results. See MPEP 2144.06 (II).
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the preferred technique already described for oocyte enucleation and conveniently use it to locate and transfer polar bodies to the ooplasm. A person of ordinary skill in the art would have been motivated to combine the teachings of Wakayama’2007 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/T.J.R./Examiner, 
Art Unit 1633                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633